DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The After Final response filed on May 19, 2022 has been entered and made of record.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022, and the reference(s) cited therein, are being considered by the Examiner.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 11, and 16, the closest prior art of record is Cambou, Bertrand Francis, U.S. Pub. No. 2018/0129801; Van Der Sluis, et al., U.S. Pub. No. 2017/0310489; and, Wallrabenstein, et al., U.S. Pub. No. 2018/0351754.  While the closest prior art of record appears to teach the various elements of the aforesaid independent claims individually and in piecemeal fashion, Examiner finds that it would not be obvious to one of ordinary skill in the art to reasonably combine the various teachings of the cited references to arrive at the claimed invention, within the scope and context of the claimed invention.  In determining the scope and content of the prior art, ascertaining the differences between the claimed invention and the prior art, and resolving the level of ordinary skill in the pertinent art, Examiner concludes that the disclosed invention of claims 1, 11, and 16 are non-obvious.  

Dependent claims 2-10, 12-14, and 17-20 are each dependent from one of claims 1, 11, or 16, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Cambou, Bertrand Francis, U.S. Pub. No. 2018/0129801
Van Der Sluis, et al., U.S. Pub. No. 2017/0310489
Wallrabenstein, et al., U.S. Pub. No. 2018/0351754

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
June 3, 2022